DETAILED ACTION
                                                 REASONS FOR ALLOWANCE
1.	Claims 1-9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 03/02/2022 regarding claims 1-9 have been considered and are persuasive.  The prior art does not disclose ”said first host uploading said first updating said first update list to said blockchain network to update said index data list according to said first update list and to produce a modified data list in said blockchain content for said first host broadcasting said blockchain content with said modified data list in said blockchain network; and said second host obtaining said blockchain content with said modified data list from said blockchain network and comparing said second original list with said modified data list to generate a second update list for deleting one or more data of said second data, and said one or more data in modified of said first data corresponding to said one or more data in modified of said second data”, as required by claim 1.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claim 1 is allowed.  Dependent claims 2-9 are allowed at least by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                        Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 04, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153